Exhibit 10.9
 

 
FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT




THIS FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (hereinafter referred to
as this “Fourth Amendment”) is made this 27th day of September, 2010, but
effective as of the 31st day of March, 2010, by and among


BEL FUSE INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey, having an address located at
206 Van Vorst Street, Jersey City, New Jersey 07302 (hereinafter referred to as
the “Borrower”),


AND


BEL VENTURES INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Ventures”),


AND


BEL POWER INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Massachusetts, having an address located
at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Power”),


AND


BEL TRANSFORMER INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Transformer”),


AND


BEL CONNECTOR INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having an address located at
c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Bel Connector”),


AND


CINCH CONNECTORS, INC., a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, having an address located
at c/o Bel Fuse Inc., 206 Van Vorst Street, Jersey City, New Jersey 07302
(hereinafter referred to as “Cinch Connectors”, and hereinafter Bel Ventures,
Bel Power, Bel Transformer, and Bel Connector shall be collectively referred to
as the “Original Guarantors”, and hereinafter the Original Guarantors and Cinch
Connectors shall be collectively referred to as the “Guarantors”),


AND


BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association duly
organized and validly existing under the laws of the United States of America,
having an office located at 750 Walnut Avenue, Cranford, New Jersey 07016
(hereinafter referred to as the “Lender”).

US_ACTIVE-104531800.1 3/6/12 9:28 AM
[FOURTH AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

W I T N E S S E T H :


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Credit and Guaranty Agreement dated February 12, 2007, executed by and among the
Borrower, the Lender, Bel Power Products Inc., a Delaware corporation
(hereinafter referred to as “Bel Power Products”), and the Original Guarantors
(hereinafter referred to as the “Original Loan Agreement”), (i) the Lender made
available to the Borrower an unsecured revolving credit loan facility in the
maximum principal amount of up to Twenty Million and 00/100 ($20,000,000.00)
Dollars for working capital purposes, capital expenditures, and other lawful
corporate purposes of the Borrower (hereinafter referred to as the “Revolving
Credit Facility”) and (ii) each Original Guarantor and Bel Power Products, as an
original guarantor, absolutely, irrevocably and unconditionally guarantied the
full and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of the “Borrower Obligations” (as such term is defined in the
Original Loan Agreement); and


WHEREAS, the Revolving Credit Facility is evidenced by that certain Revolving
Credit Loan Note dated February 12, 2007, executed by the Borrower, as maker, in
favor of the Lender, as payee (hereinafter referred to as the “Revolving Credit
Loan Note”), in the maximum principal amount of up to $20,000,000.00; and


WHEREAS, Bel Power Products has merged with and into Bel Power, with Bel Power
being the surviving entity, as evidenced by (i) those certain Articles of Merger
Involving Domestic Corporations, Foreign Corporations or Foreign Other Entities
dated July 6, 2006 and filed with the Office of the Secretary of the
Commonwealth of Massachusetts on September 1, 2006 and (ii) that certain
Certificate of Merger dated January 10, 2008 and filed with the Secretary of
State of the State of Delaware on January 22, 2008; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain First
Amendment to Credit and Guaranty Agreement dated as of April 30, 2008, executed
by and among the Lender, the Borrower, and the Original Guarantors (hereinafter
referred to as the “First Amendment”), the Borrower, the Original Guarantors,
and the Lender amended the Original Loan Agreement for the purposes more fully
set forth and described therein; and


WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Second Amendment to Credit and Guaranty Agreement dated as of June 30, 2009,
executed by and among the Lender, the Borrower, and the Original Guarantors
(hereinafter referred to as the “Second Amendment”), the Borrower, the Original
Guarantors, and the Lender amended the Original Loan Agreement for the purposes
more fully set forth and described therein; and


WHEREAS, the Borrower acquired one hundred percent (100%) of the issued and
outstanding stock of Cinch Connectors (hereinafter referred to as the
“Acquisition”) on January 29, 2010 and, pursuant to the terms, conditions, and
provisions of that certain Guaranty Supplement No. 1 dated as of January 29,
2010, executed by and between Cinch Connectors and the Lender, Cinch Connectors
has been added as a “Subsidiary Guarantor” (as such term is defined in the Loan
Agreement) of the Revolving Credit Facility; and


WHEREAS, in connection with the Acquisition, pursuant to the terms, conditions,
and provisions of that certain Third Amendment to Credit and Guaranty Agreement
dated as of January 29, 2010, executed by and among the Lender, the Borrower,
and the Guarantors (hereinafter referred to as the “Third Amendment”), the
Borrower, the Guarantors, and the Lender amended the Original Loan Agreement for
the purposes more fully set forth and described therein (hereinafter the
Original Loan Agreement, as amended and modified by the First Amendment, the
Second Amendment, and the Third Amendment, shall be referred to as the “Loan
Agreement”); and


 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Borrower, the Guarantors, and the Lender have agreed to further
amend and modify the terms, conditions, and provisions of the Loan Agreement
pursuant to the terms, conditions, and provisions of this Fourth Amendment for
the purposes more fully set forth and described herein; and


WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Loan Agreement.


NOW, THEREFORE, intending to be legally bound hereby the Borrower, the
Guarantors, and the Lender hereby promise, covenant, and agree as follows:


1.           Loan Agreement.  The Loan Agreement is hereby amended and modified
by this Fourth Amendment as follows:


(i)           The existing definition of “Loan Documents” in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and the following new
definition of “Loan Documents” is hereby inserted in its place and stead:


““Loan Documents” means, collectively, this Agreement, the Note, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, each
Secured Hedging Agreement and all other agreements, instruments and documents
executed or delivered in connection herewith.”


(ii)           The following new definition is hereby inserted into Section 1.1
of the Loan Agreement in its proper place:


““Fourth Amendment” shall mean that certain Fourth Amendment to Credit and
Guaranty Agreement dated September 27th, 2010, but effective as of March 31,
2010 executed by and among the Borrower, the Lender, and the then current
Subsidiary Guarantors as of the date of such Fourth Amendment to Credit and
Guaranty Agreement, pursuant to which the parties thereto amended and modified
the terms, conditions, and provisions of this Agreement.”


(iii)           Section 7.14(a) of the Loan Agreement is hereby deleted in its
entirety and the following new Section 7.14(a) is hereby inserted in its place
and stead:




 
“(a)
Minimum Consolidated Tangible Net Worth. The Borrower shall not permit its
Consolidated Tangible Net Worth to be less than, as of the last day of any
fiscal quarter, (1) with respect to the fiscal quarters ending on March 31, 2010
and June 30, 2010, an amount equal to $187,000,000.00, and (2)  with respect to
each fiscal quarter ending on or after September 30, 2010, an amount equal to
the sum of (A) $187,000,000.00 plus (B) for each fiscal quarter ending on or
after September 30, 2010, the sum of 50% of the net income, if positive, of the
Borrower and its Subsidiaries on a consolidated basis for each such fiscal
quarter plus (C) for each fiscal quarter ending on or after September 30, 2010,
an amount equal to 75% of the net proceeds of each issuance of equity by the
Borrower during each such fiscal quarter.”



 
 

--------------------------------------------------------------------------------

 
(iv)           Any and all references to the “Loan Agreement” shall be amended
and modified to refer to the Loan Agreement as amended and modified by this
Fourth Amendment.


2.           Amendments to other Loan Documents.  Any and all references in any
Loan Document to the “Loan Agreement” shall be amended and modified to refer to
the Loan Agreement as amended and modified by this Fourth Amendment.


3.           Remaking of Representations and Warranties.  All representations
and warranties contained in the Loan Agreement, as amended and modified by this
Fourth Amendment, and all of the other Loan Documents as amended and modified by
this Fourth Amendment, are true, accurate, and complete as of the date hereof
and shall be deemed continuing representations and warranties so long as the
Revolving Credit Facility shall remain outstanding.


4.           No Amendment of Other Terms.  All other terms and conditions of the
Loan Agreement, as amended and modified by this Fourth Amendment, the Revolving
Credit Loan Note, and all of the other Loan Documents, in each case as amended
and modified by this Fourth Amendment, remain in full force and effect, except
as amended and modified herein, and the parties hereto hereby expressly confirm
and reaffirm all of their respective liabilities, obligations, duties and
responsibilities under and pursuant to the Loan Agreement, the Revolving Credit
Loan Note, and all of the other Loan Documents.


5.           Further Agreements and Representations.  The Borrower and the
Guarantors do hereby (i) ratify, confirm, and acknowledge that the Loan
Agreement, as amended and modified by this Fourth Amendment, the Revolving
Credit Loan Note, and all other Loan Documents, in each case as amended and
modified by this Fourth Amendment, continue to be valid, binding and in full
force and effect, (ii) acknowledge and agree that, as of the date hereof, the
Borrower has no defense, set-off, counterclaim, or challenge against the payment
of any sums due and owing to the Lender or the enforcement of any of the terms
of the Loan Agreement and/or any of the other Loan Documents, (iii) acknowledge
and agree that all representations and warranties of the Borrower and the
Guarantors contained in the Loan Agreement and the other Loan Documents are
true, accurate, and correct as of the date hereof as if made on and as of the
date hereof, except to the extent any such representation or warranty is by its
terms limited to a certain date or dates in which case it remains true,
accurate, and correct as of such date or dates and that none of the corporate
documents of the Borrower or the Guarantors have been materially amended,
modified, or supplemented since the date of the execution and delivery of the
Loan Agreement, and (iv) represent and warrant that the Borrower and the
Guarantors have taken all necessary action required by law and by their
respective corporate governing documents to execute and deliver this Fourth
Amendment and that such execution and delivery constitutes the legal and validly
binding action of such entities.


6.           No Novation.  It is the intention of the parties hereto that this
Fourth Amendment shall not constitute a novation.


7.           Additional Documents; Further Assurances. The Borrower and the
Guarantors hereby covenant and agree to execute and deliver to the Lender, or to
cause to be executed and delivered to the Lender contemporaneously herewith, at
their sole cost and expense, any other documents, agreements, statements,
resolutions, certificates, opinions, consents, searches, and information as the
Lender may reasonably request in connection with the matters or actions
described herein.  The Borrower and the Guarantors hereby further covenant and
agree to execute and deliver to the Lender, or to use reasonable efforts to
cause to be executed and delivered to the Lender, at their sole cost and
expense, from time to time, any and all other documents, agreements, statements,
certificates, and information as the Lender shall reasonably request to evidence
or effect the terms of the Loan Agreement, and/or any of the other Loan
Documents.  All such documents, agreements, statements, etc., shall be in form
and content reasonably acceptable to the Lender.


 
 

--------------------------------------------------------------------------------

 
8.           Fees, Costs, Expenses and Expenditures. The Borrower shall pay all
of the Lender’s reasonable expenses in connection with this Fourth Amendment,
including, without limitation, reasonable fees and disbursements of Lender’s
legal counsel.


9.           No Waiver.  Nothing contained herein constitutes an agreement or
obligation by the Lender to grant any further amendments to any of the Loan
Documents, as amended and modified hereby, and nothing contained herein
constitutes a waiver or release by the Lender of any rights or remedies
available to the Lender under the Loan Documents, as amended and modified
hereby, at law or in equity.


10.           Waiver, Release and Indemnification by the Borrower and Waiver and
Release by the Guarantors.  To induce the Lender to enter into this Fourth
Amendment, the Borrower and the Guarantors, and any person or entity claiming by
or through any or all of them, each waives and releases and forever discharges
the Lender and its officers, directors, shareholders, agents, parent
corporation, subsidiaries, affiliates, trustees, administrators, attorneys,
predecessors, successors, and assigns and the heirs, executors, administrators,
successors, and assigns of any such person or entity, as releasees (hereinafter
collectively referred to as the “Releasees”) from any liability, damage (whether
direct or indirect, consequential, special, exemplary, or punitive), claim
(including, without limitation, any claim for contribution or indemnity), loss
or expense of any kind, in each case whether now known or unknown, past or
present, asserted or unasserted, contingent or liquidated, at law or in equity,
that it may have against any Releasee arising from the beginning of time through
the date hereof arising out of or relating to the Revolving Credit
Facility.  The Borrower further agrees to indemnify and hold the Releasees
harmless from any loss, damage, judgment, liability, or expense (including
attorneys’ fees) suffered by or rendered against the Lender on account of any
claims of third parties arising out of or relating to the Revolving Credit
Facility.  The Borrower further states that it has carefully read the foregoing
release and indemnity and the Guarantors further state that they have carefully
read the foregoing release, and each of the Borrower and the Guarantors knows
the contents thereof and grants the same as its own free act and deed.
 
11.           Binding Effect; Governing Law.  This Fourth Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and/or assigns.  This Fourth Amendment shall be governed by and
construed in accordance with the laws of the State of New Jersey.


12.           Counterparts.  This Fourth Amendment may be executed by one or
more of the parties to this Fourth Amendment in any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
[FOURTH AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lender, the Borrower, and the Guarantors have duly
executed and delivered this Fourth Amendment, all as of the day and year first
written above.


BORROWER:
 
 
BEL FUSE INC., a New Jersey corporation





By:
   

 
Colin Dunn

 
Vice President





 
GUARANTORS:



BEL VENTURES INC., a Delaware corporation


BEL POWER INC., a Massachusetts corporation


BEL TRANSFORMER INC., a Delaware corporation


BEL CONNECTOR INC., a Delaware corporation


CINCH CONNECTORS, INC., a Delaware corporation


 
AS TO EACH OF THE FOREGOING:





By:
   

 
Colin Dunn

 
Vice President of each of the above-referenced corporations



 
LENDER:



 
BANK OF AMERICA, N.A.







By:                                                                           
David J. Bardwil
Senior Vice President
 

 
 
[FOURTH AMENDMENT TO CREDIT AND
GUARANTY AGREEMENT]
 
 
